              Case 19-22057-RAM         Doc 192        Filed 05/26/20   Page 1 of 4




                         UNITED STATES BANKRUPTCY COURT
                          SOUTHERN DISTRICT OF FLORIDA
                                  MIAMI DIVISION
                                 www.flsb.uscourts.gov
In re:
 PACIFICO SUR GROUP, LLC,                          Case No. 19-22057-RAM
                                                   Chapter 7 (Involuntary)
        Debtor.                                    Jointly Administered
 _________________________/

                CHAPTER 7 TRUSTEE’S MOTION FOR TURNOVER OF
                     DEBTORS’ FUNDS AT PNC BANK, N.A.

         MARCIA T. DUNN, as Chapter 7 Trustee (the “Trustee”) of the above-captioned

bankruptcy estate (the “Estate”), by and through undersigned counsel, pursuant to 11 U.S.C. §§

541 and 542, files this Motion to for Turnover of Debtors’ Funds at PNC Bank, N.A. (the

“Motion”), and in support thereof states as follows:

         1.    On September 10, 2019 (the “Petition Date”), in each respective case, an

Involuntary Petition Against a Non-Individual was filed against PACIFICO SUR GROUP, LLC

(“Pacifico”) and CHILEAN FISHERIES GROUP, LLC (“Chilean”, together with Pacifico, the

“Debtors”) commencing involuntary bankruptcy cases for each under Chapter 7, of Title 11 of the

United States Code (the “Bankruptcy Code”) [Pacifico, D.E. 1; Chilean D.E. 1].

         2.    On January 29, 2020, Marcia T. Dunn was appointed as the Interim Chapter 7

Trustee in each bankruptcy case [Pacifico, D.E. 74; Chilean D.E. 77].

         3.    On February 6, 2020, the Trustee served PNC Bank, N.A. (“PNC Bank”) with the

Notice of Rule 2004 Examination Duces Tecum of PNC Bank, N.A. and Intent to Serve Subpoena

[Pacifico, D.E. 86] and corresponding subpoena (the “Subpoena”).

         4.    On February 20, 2020, an Order for Relief in Involuntary Case and Order Setting

Deadline for Filing Schedules, Statements and Other Documents was entered in each case


                                           Page 1 of 4
              Case 19-22057-RAM          Doc 192        Filed 05/26/20     Page 2 of 4




[Pacifico, D.E. 126; Chilean D.E. 110] as a result of Pacifico and Chilean each filing a response

consenting to relief under the Involuntary Petitions.

       5.      On February 27, 2020, Marcia T. Dunn was appointed as the Chapter 7 Trustee in

each bankruptcy case [Pacifico, D.E. 133; Chilean D.E. 117].

       6.      Upon motion and order, the Pacifico and Chilean cases were jointly administered

as of March 3, 2020 [Pacifico, D.E. 142].

       7.      A review of the Debtors’ bank statements responsive to the Subpoena evidence that

a balance remains in the Debtors’ bank accounts at PNC Bank in the approximate amount of

$2,500.00. Such funds are property of the Estate under 11 U.S.C. § 541.

       8.      Considering the status of this involuntary bankruptcy case and other potential holds

on the funds, PNC Bank seeks an order from this Court directing and authorizing PNC Bank to

turn over the funds in the name of either of the Debtors to the Trustee.

       9.      Accordingly, the Trustee seeks turnover of the funds at PNC Bank pursuant to 11

U.S.C. § 542. See generally, United States v. Whiting Pools, Inc., 462 U.S. 198, 103 S. Ct. 2309

(1983) and United States v. Challenge Air International, Inc., 952 F.2d 384 (11th Cir. 1992).

       10.     The relief herein is without prejudice to any party claiming an interest in such funds.

Any holds on Debtors’ bank accounts, including any garnishments, liens, attachments, or

restraining notices to which the funds are subject, may attach with equal priority when the funds

are turned over to the Trustee.

       11.     A proposed order is attached hereto as Exhibit 1.

       WHEREFORE, the Trustee respectfully requests that this Court enter an Order: (1)

directing and authorizing PNC Bank, N.A. to turn over the funds to the Estate; and (2) granting

any such additional relief as this Court deems just and proper.

       Respectfully submitted this 26th day of May, 2020.
                                            Page 2 of 4
             Case 19-22057-RAM        Doc 192     Filed 05/26/20    Page 3 of 4




                                           DUNN LAW, P.A.
                                           Counsel for MARCIA T. DUNN, Trustee
                                           66 West Flagler Street, Suite 400
                                           Miami, Florida 33130
                                           Tel: 786-433-3866
                                           Fax: 786-260-0269
                                           barry.turner@dunnlawpa.com

                                           By: /s/ Barry S. Turner
                                               Barry S. Turner, Esq.
                                               Florida Bar No. 85535


                                CERTIFICATE OF SERVICE

       I CERTIFY that a true and correct copy of the foregoing was served by U.S. First Class
Mail or Email, on May 26, 2020, upon the following:

 PACIFICO SUR GROUP, LLC                        CHILEAN FISHERIES GROUP, LLC
 20900 NE 30th Avenue                           20900 NE 30th Avenue
 Suite 200-32                                   Suite 200-32
 Aventura, FL 33180                             Aventura, FL 33180

 Justin J. Kontul, Esq.                         Flex Funding
 jkontul@reedsmith.com                          25 E. 86 St., Apt. 9F
 Amy Kerlin, Esq.                               New York, NY 10028
 akerlin@reedsmith.com
 Reed Smith LLP
 Reed Smith Centre
 225 Fifth Avenue
 Pittsburgh, PA 15222-2716
 Attorneys for PNC Bank, N.A.

 Kash Capital                                   Advantage Platform Services Inc. d/b/a
 475 Northern Blvd.                             Advantage Capital Funding
 Flr 3, Suite 36                                104 E. 25 St.
 Great Neck, NY 11021                           New York, NY 10010
 Green Capital Funding LLC
 116 Nassau St., Suite 804
 New York, NY 20038




                                         Page 3 of 4
             Case 19-22057-RAM          Doc 192     Filed 05/26/20    Page 4 of 4




       I CERTIFY that a true and correct copy of the foregoing was served via Notice of
Electronic Filing (CM/ECF) on this 26th day of May, 2020, upon all registered users in this case.


                                            By: /s/ Barry S. Turner
                                                Barry S. Turner, Esq.
                                                Florida Bar No. 85535




                                           Page 4 of 4
